EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

INDIA GLOBALIZATION CAPITAL, INC.
 
——————————
 
Note and Share Purchase Agreement
 
——————————
 


 
Dated March 24, 2011
 


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
NOTE AND SHARE PURCHASE AGREEMENT
 
THIS NOTE AND SHARE PURCHASE AGREEMENT (this “Agreement”) is dated March 24,
2011, by and between INDIA GLOBALIZATION CAPITAL, INC., a Maryland corporation
(the “Company”) and Steven M. Oliveira 1998 Charitable Remainder Unitrust (the
“Investor”).
 
RECITALS
 
A. On October 5, 2009, the Investor purchased a promissory note from the Company
in the original principal amount of $2,120,000.00 (the “2009 Security”).
 
B. The Investor desires to exchange the 2009 Security for a new promissory note
and shares of common stock of the Company subject to the terms of this
Agreement.
 
C. This exchange is intended to be an exchange of securities of the Company with
an existing security holder exempt from the registration provisions of the
Securities Act (as defined below) pursuant to section 3(a)(9) thereof.
 
NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
 
1. The Exchange.
 
1.1 The Exchange.  The Investor hereby agrees to exchange (the “Exchange”), in
compliance with Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”),  the 2009 Security for (i) an unsecured promissory note of
the Company executed concurrently herewith in the form attached hereto as
Exhibit A (the “Note”) and (ii) 368,339 shares of the Company’s common stock,
payable at the Closing (as such term is defined below).
 
1.2 Closings.  The closing of the Exchange (the “Closing”) will take place at
the offices of Seyfarth Shaw LLP, 975 F Street, N.W., Washington, D.C. at such
time as the parties shall mutually agree.  Upon the receipt from the Investor
and acceptance by the Company of the Loan, the Company may close the purchase
and sale of the Note and Shares (the “Closing”).
 
1.3 Delivery.  At the Closing, the Company will deliver to the Investor (i) the
Note representing the Loan made by the Investor and (ii) the expense
reimbursement set forth in Section 6.9.
 
2. Representations and Warranties of the Company.  Except as set forth in the
Company’s documents (the “SEC Documents”) filed with the Securities and Exchange
Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company hereby represents and warrants to the Investor as
follows:
 
2.1 Organization, Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as contemplated to be
conducted.  The Company is duly qualified and authorized to transact business in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, assets, liabilities, financial condition,
property or results of operation.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 Authority and Enforceability.  The Company has all requisite corporate power
and authority to execute and deliver this Agreement and the Note (together, the
“Transaction Documents”) and to perform fully its obligations thereunder.  The
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company, its officers, directors and
stockholders.  Each of the Transaction Documents has been duly executed and
delivered by the Company and, assuming that each of the Transaction Documents
constitutes a valid and binding agreement of the other parties hereto, each such
Transaction Document constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
2.3 Valid Issuance.  All shares of common stock of the Company issued in
connection with the Exchange and issuable pursuant to the terms of the Note
(“Shares”),  if and when issued and delivered in accordance with the terms of
the Note for the consideration expressed therein will be duly and validly
issued, fully paid, and non-assessable and will be free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws.  The Shares shall be freely tradable and shall not contain any
restrictive legends.
 
2.4 Accuracy of Public Filings.  The representations, warranties and other
statements of the Company contained in the SEC Documents filed with the SEC
under the Exchange Act, taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading as of the respective dates of such
filings.  The Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act.  Since the date that the Company
filed its last Form 10-Q with the SEC, there has been no material adverse change
in the assets, business, or financial condition of the Company.
 
2.5 No Conflicts.  The execution, delivery and performance of the Transaction
Documents, and any other document or instrument contemplated thereby, by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) contravene, conflict with, or result in the
violation of any provision of the Company’s charter or bylaws or any resolution
adopted by the Company’s board of directors, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its subsidiaries is a party, (iii) create or
impose a lien, charge or encumbrance on any property of the Company or any of
its subsidiaries under any agreement or any commitment to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or by which any of its respective properties or assets are
bound, (iv) result in a material violation of any federal, state, local or
foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected or result in a violation of any rules
or regulations of the NYSE Amex (“NYSE Amex”) applicable to the Company or, if
the Company’s shares of Common Stock are no longer listed on NYSE Amex, such
other stock exchange on which shares of the Company’s Common Stock are
principally traded and approved for listing at such time, or (v) require any
consent of any third-party that has not been obtained pursuant to any material
contract to which the Company or any of its subsidiaries is subject or to which
any of its respective assets, operations or management may be subject.  The
Company or any of its subsidiaries is not required under federal, state or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under the
Transaction Documents, or issue and sell the Note (other than any filings that
may be required to be made by the Company with the SEC or state securities
commissions subsequent to the Closing).
 
 
 

--------------------------------------------------------------------------------

 
 
2.6 Capitalization.  The authorized capital stock of the Company immediately
prior to the Closing consists of 75,000,000 shares of Common Stock, par value
$0.0001 per share, of which, as of June 30, 2010, Thirteen Million three Hundred
Ninety Four Thousand Two Hundred and Seven  (13,394,207) shares are issued and
outstanding.  All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable.  Except
as provided in this Agreement or as disclosed in the SEC Documents, (a) no
subscription, warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any shares of capital stock of the Company
(including, without limitation, anti-dilution rights, rights of first refusal or
preemptive rights) is authorized or outstanding; (b) the Company has no
obligation (contingent or otherwise) to issue any subscription, warranty,
option, convertible security or other such right or to issue or distribute to
holders of any shares of its capital stock any evidences of indebtedness or
assets of the Company; and (c) the Company has no obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of its capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof.  All of the issued and outstanding shares of
capital stock of the Company have been offered, issued and sold by the Company
in compliance with applicable federal and state securities laws or pursuant to
valid exemptions therefrom.
 
2.7 Offering.  Subject in part to the truth and accuracy of the Investor’s
representations and warranties set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Shares as contemplated by the Note are exempt
from the registration requirements of Section 5 of the Securities Act of 1933,
as amended (the “Securities Act”), and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
 
2.8 Brokers or Finders.  The Company has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
2.9 Accuracy of Information Furnished.  The representations, warranties and
other statements of the Company set forth in Section 2 of this Agreement and the
Disclosure Schedule  taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
 
3. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants only with respect to himself, herself or itself that:
 
3.1 Authorization.  Investor has full power and authority to enter into the
Transaction Documents, and that the Transaction Documents constitute valid and
legally binding obligations of such Investor, enforceable in accordance with
their respective terms.   The Transaction Documents have been duly executed and
delivered by the Investor and, assuming the Transaction Documents constitute
valid and binding agreements of the other parties thereto, the Transaction
Documents constitute legal, valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Purchase Entirely for Own Account.  The Note will be acquired for investment
for Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation in the Note
to such person or to any third person.
 
3.3 Disclosure of Information.  The Investor has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering and sale of the Note and the Shares (collectively,
the “Securities”).
 
3.4 Investment Experience; Financial Risk.  The Investor is an investor in
securities of companies in the development stage and acknowledges that it has
(i) such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of the investment in the
Securities, (ii) had such risks explained to it and has determined that such
investment is suitable for the Investor in view of its financial circumstances
and available investment opportunities, (iii) sufficient net worth and income to
bear the economic risk of this investment, and (iv) no need for liquidity of the
investment and no reason to anticipate any change in the Investor’s financial
circumstances which may cause or require any sale, transfer or other
distribution of the Securities  The Investor has not been organized for the
purpose of acquiring the Securities.
 
3.5 Accredited Investor.  The Investor is an “accredited investor” within the
meaning of  Rule 501(a) of Regulation D, as presently in effect.
 
3.6 No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time) contravene,
conflict with, or result in a violation of, or give any governmental body the
right to challenge any of the transactions contemplated hereby or to exercise
any remedy or obtain any relief under, any legal requirement or order to which
the Investor may be subject.
 
3.7 Brokers or Finders.  The Investor has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
4. Conditions to Closing.
 
4.1 Conditions of Investor’s Obligations at Closing.  The obligations of the
Investor at the Closing are subject to the fulfillment, on or prior to the date
of Closing, of each of the following conditions, any of which may be waived in
whole or in part by the Investors:
 
(a) The representations and warranties made by the Company in Section 2 shall be
true and correct when made, and shall be true and correct on the date of Closing
with the same force and effect as if they had been made on and as of the same
date.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing.
 
(c) Except for the notices required or permitted to be filed after the date of
Closing pursuant to applicable federal and state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Note and the Securities.
 
(d) The Company shall have delivered to the Investor a certificate duly executed
by the chief executive officer of the Company stating that the Company is in
compliance with the conditions specified in Section 4.1(a)-(c) hereof.
 
(e) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Note, shall be legally permitted by all laws and
regulations to which such Investor and/or the Company are subject.
 
(f) At the Closing, the Company shall duly execute and deliver to the Investor
the Transaction Documents, including the Note.
 
(g) The Company shall deliver to its transfer agent an opinion by its counsel
that the Shares if and when issued, pursuant to this Agreement and the Note
should be issued without any restrictive legends.
 
4.2 Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Note at the Closing is subject to the fulfillment, to the Company’s
satisfaction, on or prior to the date of Closing, of the following conditions,
any of which may be waived in whole or in part by the Company:
 
(a) The representations and warranties made by the Investor in Section 3 shall
be true and correct when made, and shall be true and correct on the date of
Closing with the same force and effect as if they had been made on and as of the
same date.
 
(b) Except for any notices required or permitted to be filed after the date of
Closing pursuant to applicable federal or state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Securities.
 
(c) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Note and the Shares and the Penalty Shares shall be legally
permitted by all laws and regulations to which such Investor and/or the Company
are subject.
 
(d) At the Closing, the Company shall have received the 2009 Security.
 
5. Covenants of the Company and Investor.
 
5.1 Listing of Shares. The Company covenants that 1,570,000 Shares have been
duly authorized for listing on NYSE Amex.  The Company has informed the Investor
that the authorization of additional Shares for listing will require stockholder
consent in accordance with NYSE Amex Rules. The Company will use commercially
reasonable best efforts to secure such consent.  If the Company’s Common Stock
is no longer listed on NYSE Amex, the Company will use commercially reasonable
best efforts to cause the shares to be listed on such other exchange on which
shares of the Company’s Common Stock are principally traded and approved for
listing at such time.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 Certain Trading Activities.  Investor covenants and agrees that with respect
to any Shares issued after the payment of all sums due under the Note after the
date of this Agreement, it shall not directly or indirectly, execute (i) any
purchases or sales of Shares or any other securities of the Company during the
five (5) trading days preceding any Computation Date or Maturity Date, each as
defined in the Note, (ii) any sales of Shares or any other securities of the
Company in excess of twenty percent (20%) of the daily trading volume of any
such securities while the Note is outstanding, or (iii) Short Sales until such
time as all amounts due under the Note shall have been paid in full.  For
purposes of this section the term “Short Sales” means all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through any US broker dealers or foreign regulated brokers.
 
6. Miscellaneous.
 
6.1 Waivers and Amendments.  Any provision of this Agreement or the Note may be
amended, waived or modified (either generally or in a particular instance,
either retroactively or prospectively, either for a specified period of time or
indefinitely), upon the written consent of the Company and the Investor.
 
6.2 Governing Law.  This Agreement and the Note shall be governed by and
construed in accordance with Maryland law, without regard to the conflict of
laws provisions thereof.
 
6.3 Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Investor and the Closing of
the transactions contemplated hereby.
 
6.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
6.5 Entire Agreement.  This Agreement (including the exhibits attached hereto)
and the Note constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof.
 
6.6 Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt, shall be in writing, and may be
delivered in person, by electronic mail, overnight delivery service or United
States mail, in which event they may be mailed by first-class, certified or
registered, postage prepaid, addressed (a) if to the Investor, at the Investor’s
address as the Investor shall have furnished to the Company in writing, or,
until any such holder so furnishes an address to the Company, then to and at the
address of the last holder of such shares who has so furnished an address to the
Company, and a copy of which shall be likewise delivered to such Investor’s
counsel at such address as shall have been furnished to the Company, or (b) if
to the Company, at its address set forth on the signature page hereto, or at
such other address as the Company shall have furnished to the Investor and each
such other holder in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
6.7 Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
6.8 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.
 
6.9 Expenses.  Regardless of whether the Closing is effected, each party shall
pay all costs and expenses, that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement and the other Transaction
Documents; except that the Company shall bear up to $12,500 of legal costs and
expenses, including SEC fees, incurred by the Investor with respect to the
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have caused this Note and Share Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.
 
 
 

 
COMPANY:
 
INDIA GLOBALIZATION CAPITAL, INC.
                         
By
 
 
         
Its
 
 
         
Address:
 
 
                         
INVESTOR:
 
STEVEN M. OLIVEIRA 1998 CHARITABLE REMAINDER UNITRUST
                 
By
 
 
         
Title
 
 
         
Address:
 
 
                       

 









